In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-12-00037-CV
        ______________________________



                  IN RE:
         MARVIN LAVERL EDWARDS




          Original Mandamus Proceeding




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                           MEMORANDUM OPINION

           Marvin Laverl Edwards (Marvin) and Betty Janis Edwards (Betty) were divorced by

decree entered January 17, 2012, and items of property were allocated between them by that

decree. On February 8, 2012, Marvin appealed. With that appeal pending before this Court, on

March 8, 2012, the trial court entered the ―stand by‖ order made the subject of this mandamus

proceeding, directing an officer from the Hopkins County Sheriff’s Office to stand by as Betty

retrieved items of personal property from Marvin’s possession. Marvin filed a motion seeking a

stay of that order 1 and the instant petition for mandamus relief asking that the trial court’s

―stand-by‖ order be vacated. We conditionally grant the requested relief.

           Mandamus is an extraordinary remedy and will issue only when the record establishes

(1) the absence of a clear and adequate remedy at law, and (2) a clear abuse of discretion or the

violation of a duty imposed by law. Cantu v. Longoria, 878 S.W.2d 131, 132 (Tex. 1994) (orig.

proceeding); In re Fulgium, 150 S.W.3d 252, 254 (Tex. App.—Texarkana 2004, orig. proceeding).

On factual issues or discretionary matters within the trial court’s discretion, we may not substitute

our judgment for that of the trial court. Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding).

           But a trial court’s authority to implement or clarify a property division incident to divorce

is abated while the appeal of that case is pending. TEX. FAM. CODE ANN. § 9.007(c) (West 2006).

1
    The stay was granted March 28, 2012.

                                                     2
       Betty asserts that this order is valid because a trial court, ―[n]ot later than the 30th day after

the date an appeal is perfected, on the motion of a party or on the court’s own motion, after notice

and hearing‖ can render a temporary order ―necessary for the preservation of the property and for

the protection of the parties during the appeal.‖ TEX. FAM. CODE ANN. § 6.709 (West 2006).

That statute authorizes orders that require the support of either spouse, require the payment of

reasonable attorney’s fees and expenses, appoint a receiver for the preservation and protection of

the parties’ property, or award one spouse exclusive occupancy of the parties’ residence during the

pendency of the appeal.      Id.   Here, however, the trial court’s order is not geared toward

preservation of the parties’ property or the protection of the properties while the appeal is pending.

       The trial court order at issue here appears designed to implement the property division

rendered in the decree of divorce. But, a trial court’s authority to implement or to clarify a

property division in a case is abated while that case is on appeal. TEX. FAM. CODE ANN.

§ 9.007(c). Betty asserts, however, that the trial court was authorized to enter the order by

Section 6.709, which authorizes a trial court’s temporary orders to preserve property or protect the

parties while a case is on appeal. See TEX. FAM. CODE ANN. § 6.709.

       In support of her argument that Section 6.709 authorized the trial court’s order, Betty

directs us to Bass v. Bass, 106 S.W.3d 311 (Tex. App.—Houston [1st Dist.] no pet.). The

property at issue in Bass included Mexican condominiums and offshore bank accounts, and the

trial court enjoined the husband’s access to those assets. The appellate court did say, as claimed


                                                   3
by Betty, that the trial court’s order was ―entered to preserve the marital estate, as contemplated

by‖ Section 6.709; but that trial court lacked authority to make the order because it was entered

long past the period of thirty days after the perfecting of appeal. Id. at 315. Certainly, here, the

trial court’s order was entered inside the thirty-day window created by Section 6.709. The

controlling question is whether the trial court’s order was made to preserve the marital estate or to

implement the trial court’s property division. The present situation is different from that in Bass,

where the preservation order was made to maintain the status quo, or to preserve assets during the

appeal. Here, the trial court ordered Betty to take possession of property awarded her in the

decree’s property division.

       Similarly, the other cases cited by Betty address orders under the auspices of Section 6.079

directed to preserve assets or property while a divorce appeal is pending. See In re Garza, 153
S.W.3d 97, 100 (Tex. App.—San Antonio 2004, orig. proceeding) (husband’s payments to wife

ordered deposited into court’s registry; acceptable procedure under Section 6.709); Grossnickle v.

Grossnickle, 935 S.W.2d 830, 850 (Tex. App.—Texarkana 1996, writ denied) (untimely

preservation order under old Section 3.58(h) of Texas Family Code). None of the cases presented

by Betty suggest that the instant order was to preserve property or protect parties within the

meaning of Section 6.079, and not to implement the divorce’s property division, and thus was

precluded by Section 9.007(c).




                                                 4
       Alternatively, Betty argues that the trial court’s order was simply an order to enforce the

divorce decree. She does have something of an argument:

       Except as provided by this subchapter and by the Texas Rules of Civil Procedure,
       the court may render further orders to enforce the division of property made in the
       decree of divorce or annulment to assist in the implementation of or to clarify the
       prior order.

TEX. FAM. CODE ANN. § 9.006(a) (West 2006). Betty reasons that, because Marvin did not file a

supersedeas bond, the trial court had authority to issue an order to enforce the decree’s judgment.

See TEX. R. CIV. P. 621, 627. She does not explain, though, how her position surmounts Section

9.007(c)’s specific limitation of the trial court’s power to assist in implementation of or

clarification of the decree’s property division. TEX. FAM. CODE ANN. § 9.007(c); see also Sheikh

v. Sheikh, 248 S.W.3d 381, 388 (Tex. App.—Houston [1st Dist.] 2007, no pet.) (turnover order is

―enforcement order that goes beyond the ministerial act of execution‖). In Sheikh, the appellate

court found that the trial court was authorized to issue a turnover order for the purpose of enforcing

a money judgment against the husband, where the husband did not file a supersedeas bond. But

the trial court erred in making the turnover order so broad as to authorize the appointed receiver to

take and dispose of property awarded to the wife in the decree. Sheikh, 248 S.W.3d at 391–92;

see also In re Fischer-Stoker, 174 S.W.3d 268, 272 (Tex. App.—Houston [1st Dist.] 2005, orig.

proceeding) (post-decree contempt motion impermissibly sought kind of enforcement relief

Section 9.007(c) prohibited).



                                                  5
       Here, the trial court’s order, mandating a deputy stand by while Betty retrieved items of

personal property awarded her in the decree, was primarily aimed at implementing the property

division and was thus proscribed by Section 9.007(c). We conditionally grant the petition for

mandamus. Mandamus will issue unless the trial court withdraws the order of March 8, 2012,

within fourteen days of this opinion.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       April 24, 2012
Date Decided:         April 25, 2012




                                               6